Citation Nr: 0512554	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to May 7, 1999, for 
the award of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran ("appellant" or "claimant") served on active duty 
from May 1982 to November 1986.  This matter initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision issued in February 2001 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection for hypertension, 
and assigned an effective date of May 7, 1999 for that grant 
of service connection.  In May 2001, the veteran disagreed 
with the effective date assigned for the grant of service 
connection for hypertension.  The RO issued a statement of 
the case in December 2001, and the veteran's timely 
substantive appeal was received in December 2001.  The Board 
Remanded the claim in November 2003.  The claim returns to 
the Board following additional notice and development on 
Remand. 

In her December 2001 substantive appeal, the veteran 
requested a hearing before the Board.  The requested hearing 
was scheduled in February 2003.  However, the veteran did not 
appear for the hearing.  The veteran has not requested that 
the hearing before the Board be rescheduled.  Her failure to 
appear is, by regulation, equivalent to a withdrawal of her 
request for a hearing.  38 C.F.R. § 20.702(d) (2004).  The 
veteran has been afforded her right to a hearing before the 
Board, and appellate review may proceed.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  An informal claim for VA benefits for disability 
resulting from hypertension was received by VA in March 1998, 
and VA advised the veteran to complete that application 
within one year, and provided the proper form, on April 7, 
1998.

3.  The veteran has not identified or submitted any objective 
evidence which supports her contention that she submitted a 
completed claim for benefits for hypertension prior to May 7, 
1999.


CONCLUSION OF LAW

The requirements for an effective date prior to May 7, 1999 
for the grant of service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she completed her application for 
service connection for hypertension prior to May 7, 1999, but 
VA lost the application she submitted.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this appeal, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The claim for service connection for 
hypertension, which is the basis of the claim for an 
effective date prior to May 7, 1999, was submitted in May 
1999, but the "downstream" issue of the effective date of 
the grant of service connection was submitted after the 
enactment of the VCAA, so the VCAA is applicable to the claim 
on appeal, recognizing that the application of the VCAA may 
be modified as to such "downstream" issues.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a September 2002 statement of the case (SOC), the RO 
advised the veteran of the regulations governing informal 
claims, effective dates of awards, and reasonable doubt.  The 
RO advised the veteran that she was provided with a formal 
application for VA benefits on April 7, 1999, and that formal 
claims for VA benefits were received in May 1999 and in 
August 1999.  

The veteran was afforded an opportunity to identify evidence 
during her testimony at a personal hearing conducted in 
August 2002.

The Board's November 2003 Remand advised the veteran that, 
under the VCAA, she was entitled to received notice as to the 
evidence required to substantiate her claim, and that the 
claim now on appeal was being remanded so that the she could 
be provided with additional notice regarding the enactment of 
the VCAA and the provisions of that act.  The Remand 
described the provisions of the VCAA generally.

By a letter issued in February 2004, the veteran was 
specifically notified of the enactment of the VCAA and of 
VA's duties to notify her as to information or evidence 
required to substantiate the claim, and the duty to assist 
her in obtaining evidence.  The veteran was specifically 
advised that the statute allowed one year from the date of 
the letter for identification or submission of evidence 
relevant to her claim.  

A supplemental statement of the case (SSOC) was issued in 
November 2004.  This SSOC advised the veteran of the 
provisions of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA, and included the provisions of 
38 C.F.R. § 3.400 governing assignment of effective dates for 
awards.  The SSOC advised the veteran that she had not 
submitted any additional evidence since her personal hearing.

Even though less than a year has elapsed since the veteran 
was last advised of the complete text of 38 C.F.R. § 3.159, 
in November 2004, the Board is not precluded from completing 
appellate review.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop the facts required 
to substantiate her claim.  In particular, the veteran's 
representative and the hearing officer discussed, at the 
personal hearing conducted in August 2002, that the veteran 
might support her claim through duplicates of records 
submitted, proof of mailing, telephone records, copies of 
records completed by her representative, testimony or 
statements of friends or relatives who might have been 
present when she completed an earlier application, and the 
like.   

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the initial AOJ 
decision was made prior to enactment of the VCAA, so notice 
of the VCAA prior to the initial AOJ decision was not 
possible.  However, the veteran has since been provided with 
notice of the enactment of the VCAA and the provisions of 
that act in several communications. 

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim at issue in this appeal.  The notifications clearly 
advised the appellant to identify or submit any relevant 
evidence.  The content of the notices provided fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

As the SSOC issued in 2004 included the complete text of the 
provisions of 38 C.F.R. § 3.159, it demonstrates compliance 
with the current decision in Pelegrini, which states that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Factual background

The record reflects that, in March 1998, the veteran 
requested an "increase in service-connected compensation."  
The veteran stated that new and material treatment records 
regarding her high blood pressure could be obtained from the 
Lexington, Kentucky VA Medical Center.  However, the veteran 
was not in receipt of an award of service connection for any 
disability at this time.  

The record reflects that, in early April 1998, the RO 
provided the veteran with VA Form 21-526, the VA form for 
application for compensation or pension.  The April 7, 1998 
cover letter advised the veteran to submit the application as 
soon as 


possible, and advised her that, if the evidence was not 
received within one year from the date of the letter, 
benefits could not be paid prior to the receipt of the 
additional evidence.  

The claims file reflects that the veteran completed an 
application for compensation in late April 1999.  The veteran 
alleged that high blood pressure began during her active 
service, and she requested that compensation for that 
disability be retroactive to her discharge.  That application 
was date stamped as received by VA on May 7, 1999.  
Thereafter, another formal application for veterans' benefits 
was completed by the veteran in August 1999 and received by 
VA in late August 1999.

Thereafter, in February 2000, the RO requested and received 
the veteran's service medical records from the National 
Personnel Records Center.  

By a rating decision issued in February 2000, the RO denied 
the veteran's claim for service connection for hypertension.  
However, following the veteran's testimony at a personal 
hearing conducted in October 2000, VA examination was 
conducted in November 2000.  The VA physician rendered an 
opinion that high blood pressure was manifested during the 
veteran's military service.  Service connection for 
hypertension was awarded, and an effective date of May 7, 
1999 was assigned for that award.  

The veteran disagreed with the assigned effective for the 
grant of service connection.  At a personal hearing conducted 
in August 2002, the veteran testified that she had been told 
that her file had been lost after she submitted a completed 
application for compensation (VA Form 21-526), and that she 
understood that, when the file was located, it would go back 
to her original March 1998 application date.  

She testified that, after she responded to the April 1998 VA 
letter by filling out and returning a completed application 
form, she called to find out the status and was told that her 
claim had been lost, and she should submit another claim.  
Because she had allowed several months for response before 
she contacted VA and learned that 


the claim was missing, and allowed several months for VA to 
attempt to locate the missing claim form, the second claim 
form was not submitted until after one year had expired 
following the April 1998 letter from the RO requesting more 
evidence.  

Applicable law and regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Analysis

The implementing regulation provides that the effective date 
of compensation based on an original claim for service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (emphasis added).  


There is an exception to this effective date rule if a 
compensation claim is made within one year following the 
veteran's service discharge.  However, the exception does not 
apply in this case, as the veteran was discharged in 1986, 
and there is no evidence that she submitted a claim for 
service connection for hypertension within one year following 
her service discharge, nor does she so allege.

The veteran contends that, since she initially submitted a 
claim for compensation on March 18, 1998, she is entitled to 
service connection beginning on that date.  In her September 
2001 statement, she contends that the claim submitted on 
March 18, 1998 was lost by the RO.  However, the record 
includes a document which is dated by the veteran on March 
18, 1998.  The record thereafter reflects that the veteran, 
in April 1998, was advised to submit additional evidence, 
including a claim for compensation, within one year.  

The veteran contends that the RO lost the formal application 
she submitted after VA received the informal application for 
benefits in March 1998.  Although the record is devoid of 
evidence that the veteran submitted a completed, formal 
application for compensation prior to May 7, 1999, the 
veteran has testified that she submitted such a claim, and 
was advised that it had been lost.  

The veteran attempted to obtain a copy of the initial formal 
application submitted following the RO's April 1998 letter 
from her representative, but no copy was located by the 
representative.  

The veteran testified to her belief that, when the 
representative assisted her to fill out the application which 
was received by VA in May 1999, this was not the first time 
she had filled out that form.  However, the veteran's 
testimony as to the relationship between the first formal 
application, which she alleges was lost, and the May 1999 
application, and the August 1999 application, is somewhat 
unclear.  

The veteran testified that she made phone calls about the 
lost claim, but she testified that she was not sure she would 
be able to locate any telephone records which 


would support her claim.  The record was held open for an 
additional 30-day period at the veteran's request.  However, 
no additional evidence was received.  

The veteran testified that she did not have any relatives or 
friends with her when she submitted the completed application 
that was subsequently lost.   

At the time of the August 2002 personal hearing, the veteran 
requested an extension of 30 days for the record to be held 
open so that she could submit additional evidence, if she was 
able to locate such evidence.  The record was held open for 
the requested 30-day period.  However, no additional evidence 
was received.  

The veteran has been clearly notified that some objective 
evidence was needed to substantiate her claim in addition to 
her testimony that she believed she had completed and 
submitted a formal application for benefits prior to May 
1999, but the veteran has been unable to identify any 
objective evidence of such a claim.  In the absence of 
evidence that a completed formal application was received in 
the one year period allowed to complete a formal claim 
following receipt by VA of an informal claim, the veteran has 
not proved her claim or placed the evidence as to her right 
to the benefit in equipoise.  

As more than a year had elapsed between the submission of an 
informal claim in March 1998 and the receipt of a formal 
claim on May 7, 1999, identifying the benefit sought, the 
formal claim received on May 7, 1999 may not, under the 
governing regulation, be considered to have been received in 
March 1998.  38 C.F.R. § 3.155(a).  Although the record 
clearly reflects that the veteran submitted an informal claim 
in March 1998, there in no evidence other than the veteran's 
unsupported testimony that a completed formal claim was 
submitted within one year after that date.  

The evidence as to whether an effective date prior to May 7, 
1999 is proper is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable 
determination.  




ORDER

The appeal for an effective date prior to May 7, 1999 for an 
award of service connection for hypertension is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


